DETAILED ACTION

This Office Action is responsive to the submission filed on 08/09/2021. 
Current status of the claims:
Claims 1-52 are previously presented and examined.  
Claims 1-52 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the Request for Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission filed 08/09/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed 08/09/2021 has been entered.

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 08/09/2021. By this amendment, Claims 1, 40-41, 49, and 51 have been amended.

Response to Information Disclosure Statement
The information disclosure statements filed on 09/15/2020 and 07/06/2021 have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449s are included in this correspondence. 

Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks filed in response the rejection of claims 1-17, 19-24, 26-51 under 35 U.S.C. 103 as being unpatentable over Friedrich has been fully considered. It is noted, however, that the claims have been amended. The amendment, specifically, to independent claims 1, 40-41, 49, and 51 include new feature which was not in 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 19-24, 26-51 are rejected under 35 U.S.C. 103 as being unpatentable over US8767868 to Friedrich et al. (“Friedrich”) in view of US2010/0217556 to Hohe et al. (“Hohe”) (The comments in parentheses apply to the prior art document)

RE claim 1, Friedrich discloses a data transmitter (e.g. Figs. 1, 2a, 4), the transmitter comprising: 
a transmitter configured to transmit a signal (e.g. Figs. 1, 2A, Col. 2, lines 10-15: a signal processing circuit (i.e. transmitter) configured to provide (transmit) a modulated transmit signal), wherein at least one signal parameter of the signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein at least one signal parameter comprises at least an environmental condition (parameter), wherein the signal parameter itself depends the environmental condition the data transmitter); 
(e.g. Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit, in addition, configured to change a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter and Col. 3, lines40-50: the signal processing circuit configured)10.
The subject matter of claim 1 differs from Friedrich in that Friedrich does not recite the claim languages “changer”, while describing the means or circuit for changing the at least one signal parameter of the signal. However, Hohe teaches or suggests, in the same technical field, a changer, as recited (e.g. Hohe, Fig. 2 and Paras [xxx]: a changer for additionally changing at least one signal parameter of the signal on which the signal depends)
Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the transmitter disclosed by Friedrich with Hohe’s teaching or suggestion of the changer in order for additionally changing at least one signal parameter of the signal on which the signal depends. In combination, Friedrich is not altered in that Friedrich continues to output the modulated transmit signal. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

RE claim 2, Friedrich discloses data transmitter according to claim 1, 15wherein the changer for changing the signal parameter is configured to provide the at least one signal parameter with an offset to change the at least one signal parameter (e.g. Col. 8, lines 65 thru Col. 9, lines 3).
  
RE claim 3, Friedrich discloses data transmitter according to claim 2, 20wherein the at least one signal parameter is at least two signal parameters (e.g. Col. 4, lines 20-40), wherein the changer for changing the signal parameter is configured to provide the at least two signal parameters with an offset each to change the at least two signal 25parameters (e.g. Figs. 1, 2A, Col. 1, lines 35-40 and Col. 4, lines 20-40).  
 
RE claim 4, Friedrich discloses data transmitter according to claim 2, wherein the offset is a constant offset and/or a time-varying offset (e.g. Col. 4, lines 1-5 & 20-40, and Col 8, lines 50-55).
  
RE claim 5, Friedrich discloses data transmitter according to claim 2, wherein the offset is a random or pseudo-random offset (e.g. Fig. 3 and Col. 10, lines 35-60: wherein the varying (i.e. changing) a resolution (i.e. signal parameter) are based sequence of numbers or digital data satisfying statistical randomness placed upon the transmit signal quality based on type of error that may not exceed the data rate-dependent value, shown in FIG. 3).  

RE claim 6, Friedrich discloses data transmitter according to claim 2, wherein the offset comprises two offset components changing differently over time (e.g. Col. 4, lines 1-5 & 20-40, Col. 7, line 50 thru Col. 8, line 10). 
 
RE claim 7, Friedrich discloses data transmitter according to claim 2, wherein the offset comprises two offset components (e.g. Col. 4, lines 20-40), 10wherein a first offset component of the two offset components is a constant offset component, and wherein a second offset component of the two offset components is a time-varying offset component (e.g. Col. 4, lines 1-5 & 20-40, Col. 7, line 50 thru Col. 8, line 10).  

RE claim 8, Friedrich discloses data transmitter according to claim 6, 15 wherein the offset comprises two offset components, wherein a first offset component of the two 

RE claim 9, Friedrich discloses data transmitter according to claim 2, 25 wherein the data transmitter is configured to derive the offset from an immanent parameter of a communication system of the data transmitter or a message to be transmitted with the signal (e.g. Fig. 3 and Col. 10, lines 35-60: drive by varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets).

RE claim 10, Friedrich discloses 30data transmitter according to claim 2, wherein the data transmitter is configured to transmit encrypted information on the offset with the signal or a further signal (e.g. Col. 12, lines 15-20: the modulated signal on the basis of digital transmit data signal are encoded, wherein the type of encoding represent the highest requirements with respect to data protection).  

RE claims 11 and 46-47, Friedrich discloses data transmitter according to claim 2, wherein the data transmitter is configured to derive the offset from a cryptographic key 5or pair of keys known to the data transmitter and a data receiver (e.g. Fig. 3, Col. 10, lines 35-60 and Col. 12, lines 15-20).  

RE claim 12, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to provide the signal parameter with a 10correction factor depending on the environmental parameter in the environment of the data transmitter to acquire a corrected signal parameter (e.g. Fig. 3 and Col. 10, lines 35-60: provides the varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-
  
RE claim 13, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a modulation index or a change of the same (e.g. Col. 10, lines 30-40): the varying resolution (signal parameter) is based on values of the modulation index that is used in the QAM-x modulation scheme), 20wherein the offset is a modulation index offset (e.g. Fig. 3 and Col. 10, lines 35-60).

RE claim 14, Friedrich discloses data transmitter according to claim 13, wherein the modulation index offset is average-free across an averaging length (e.g. Col. 12, lines 15-20: the modulated signal on the basis of digital transmit data signal are encoded, wherein the type of encoding represent the highest requirements with respect to data protection).   

RE claim 15, Friedrich discloses data transmitter according to claim 13, wherein the modulation index offset is adapted in dependence on an accumulated modulation index offset depending on a bit sequence to be transmitted (e.g. Col. 10, lines 30-40): the varying resolution (signal parameter) is based on values of the modulation index that is used in the QAM-x modulation scheme). 
 
RE claim 16, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a symbol rate or a change of the same (e.g. Fig. 3, Col. 2, lines 10-20, Col 4, lines 5-10: wherein providing the modulated transmit signal comprises 

RE claim 17, Friedrich discloses data transmitter according to claim 1, 5 wherein the signal parameter is a transmitting time or a change of the same (e.g. Col. 4, lines 1-5 & 20-40, and Col 8, lines 50-55)., wherein the offset is a time offset (e.g. Col. 4, lines 1-5 & 20-40, and Col 8, lines 50-55).  

RE claim 19, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a carrier frequency or a change of the same (e.g. Col. 4, lines 55-60), 20wherein the offset is a frequency offset ((e.g. Fig. 3 and Col. 10, lines 35-60: the varying resolutions (signal parameters) wherein the requirement is placed upon the transmit signal offset defined over sub-carriers, OFDM frames and packets (i.e. Carrier frequency)).
  
RE claim 20, Friedrich discloses data transmitter according to claim 19, wherein the changer for changing the signal parameter is configured to provide the 25carrier frequency with a random frequency offset (e.g. Fig. 3 and Col. 10, lines 35-60: wherein the varying resolution (i.e. signal parameter) is based sequence of numbers or digital data satisfying statistical randomness placed upon the transmit signal quality based on type of error that may not exceed the data rate-dependent value, shown in FIG. 3).  

RE claim 21, Friedrich discloses data transmitter according to claim 19, wherein the changer for changing the signal parameter is configured to select the 30frequency offset in dependence on a maximum possible offset of a clock generator of the data transmitter and a receiver-side search range (e.g. Fig. 3 and Col. 4, lines 10-40).  

RE claim 22, Friedrich discloses data transmitter according to claim 19, - 61 -Attorney File No. 110971-9382.US01 wherein the data transmitter is configured to provide the carrier frequency with a correction factor depending on the environmental parameter in the environment of the data transmitter in order to correct an influence of the environmental parameter on the 5carrier frequency (e.g. Fig. 3 and Col. 10, lines 35-60: provides the varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets), wherein the changer for changing the signal parameter is configured to select the frequency offset in dependence on a receiver-side search range and the correction factor (e.g. Fig. 3 and Col. 4, lines 10-40).  

RE claim 23, Friedrich discloses data transmitter according to claim 19, wherein the data transmitter is configured to transmit the signal based on frequency hopping using a plurality of carrier frequencies (e.g. Col. 4 lines 10-55),15 wherein the changer for changing the signal parameter is configured to provide at least two of the plurality of carrier frequencies with different frequency offsets (e.g. Col. 4 lines 10-55)15.  

RE claim 24, Friedrich discloses data transmitter according to claim 23, 20wherein the frequency offsets are smaller than a receiver-side tolerance width of a detection (e.g. Col. 3, lines 60-65: reducing the resolution (e.g. a bit width) in order to meet (e.g. with a maximum resolution) that may be applied to the modulated transmit signal and further configure to reduce said resolution).  



RE claim 27, Friedrich discloses data transmitter according to claim 19, - 62 -Attorney File No. 110971-9382.US01 wherein the signal comprises encrypted information on the different frequency offsets (e.g. Col. 12, lines 15-20: the modulated signal based on the digital transmit data signal are encoded, wherein the signal comprises information of the highest requirements (i.e. encryption) with respect to data protection).  

RE claims 28 and 44-45, Friedrich discloses data transmitter according to claim 19,  5 wherein the data transmitter is configured to determine the different frequency offsets based on an immanent parameter of a communication system of the data transmitter or based on a part of the message to be transmitted with the signal (e.g. Fig. 3 and Col. 10, lines 35-60: drive by varying the resolutions (signal parameters) based on ambient condition and based on the detected parameter, wherein the requirement is placed upon the transmit signal quality defined to average the error (offset) over sub-carriers, OFDM frames and packets).  

RE claim 29, Friedrich discloses data 10 transmitter according to claim 1, wherein the signal parameter is a phase or a change of the same, wherein the offset is a phase offset (Fig. 10 Col. 10, lines 35-40, Col. 11, lines 57-65: wherein the requirement is placed upon the phase and/or amplitude accuracy).  

RE claim 30, Friedrich discloses data transmitter according to claim 29, wherein the changer for changing the signal parameter is configured to provide at least two symbols of the signal with different phase offsets (e.g. Col. 2, lines 10-20, Col 4, 
  
RE claim 31, Friedrich discloses data transmitter according to claim 29, wherein the phase offsets are selected so that they converge towards zero across an averaging length (e.g. Fig. 3 and Col. 10, lines 35-60).  

RE claim 32, Friedrich discloses data transmitter according to claim 1, wherein the signal parameter is a transmitting power or a change of the same, 30wherein the offset is a transmitting power offset Col. 10, lines 30-60).  . 
 
RE claim 33, Friedrich discloses data transmitter according to claim 1, - 63 -Attorney File No. 110971-9382.US01 wherein the environmental parameter is - a temperature, - a humidity, - an atmospheric pressure, 5- an electromagnetic radiation, - a brightness, - a movement and/or - a vibration or a change of the same (e.g. Col. 4, lines 15-40, Col. 6, lines 60-65, Col. 10, lines 30-35).  

RE claim 34, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to adapt the change of the signal parameter in dependence on installation conditions (e.g. Col. 4, lines10-35: modifies the change of signal parameter in dependence on the data transmitter condition).
  
RE claim 35, Friedrich discloses data transmitter according to claim 34, wherein the data transmitter is configured to determine the installation conditions based on received signal strength indication, RSSI, measurement (e.g. Col. 4, lines10-35, Col. 6, lines 60 thru Col. 7, line 5: modifies the change of signal parameter in 

RE claim 36, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to adaptively adapt the change of the signal parameter in dependence on a telegram length or sub-data packet length or a number 25of coded bits (e.g. Col. 3, lines 60-65: adapts the resolution (e.g. a bit width) in order to meet required resolution that may be applied to the modulated transmit signal).  

RE claim 37, Friedrich discloses data transmitter according to claim 1, wherein the data transmitter is configured to provide two signal parameters of the 30signal with offsets (e.g. Col. 4, lines 1-5 & 20-40, Col. 7, line 50 thru Col. 8, line 10), wherein the offsets of the two signal parameters at least partly compensate each other (e.g. Col. 4, lines 1-5 & 20-40: serve to calibrate or readjust the signal parameters).  

RE claim 38, Friedrich discloses data transmitter according to claim 1, - 64 -Attorney File No. 110971-9382.US01 wherein the data transmitter knows receiving limits of a data receiver receiving the signal, 5wherein the data transmitter is configured to change the signal parameter taking into account the receiving limits (e.g. Col. 4, lines 20-40 and Col. 6, lines 60 thru Col. 7, line 5: changes the signal parameter according to the receiving side limits).  

RE claim 39, Friedrich discloses System (e.g. Figs. 2A-2B), comprising:  10a data transmitter according to claim 1 (e.g. Fig. 1, 2A), and a data receiver (e.g. Fig. 2B), wherein the data receiver is configured to receive a signal (e.g. Col. 11, lines 55-65), wherein at least one signal parameter of the signal is changed (e.g. Col. 12, lines 30-40).  

 wherein at least one signal parameter comprises at least an environmental condition (parameter), wherein the signal parameter itself depends the environmental condition the data transmitter), wherein the signal or a parameter on which the signal parameter of the signal depends is additionally changed at the data transmitter-side (e.g. Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit, in addition, configured to change a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter)10, wherein the data receiver is configured to determine a signal parameter of the signal (Fig. 1B, 2B, e.g. Col. 5, line 35 thru Col. 6 line10 and Col. 12, lines 35-40) and to determine, based on the signal parameter, an environmental parameter to which the clock generator of the data transmitter or the signal is exposed (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein the detected or predefined parameter comprises at least one environmental condition (parameter) associated with the clock generator of the signal processing circuit), 25wherein the data transmitter is configured to compensate a data transmitter-side additional change of the signal parameter prior to estimating the signal parameter of the environmental parameter (e.g. Col. 12, lines 30-40).  
The subject matter of claim 40 differs from Friedrich in that Friedrich does not explicitly state claim languages “generating” and “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “changing” a signal parameter, as recited by the claims. Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 40.

RE claim15 41, Friedrich discloses a data receiver (e.g. Figs. 1, 2), wherein the data receiver is configured to receive a signal of a data transmitter (e.g. Col. 11, lines 55-65), wherein the signal or a generation of the signal depends on a clock signal of a clock generator of the data transmitter (e.g. Col. 4, lines 5-10),20 wherein at least one signal parameter of the signal directly depends on an environmental parameter in an environment of the data transmitter (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein at least one signal parameter comprises at least an environmental condition (parameter), wherein the signal parameter itself depends the environmental condition the data transmitter),  wherein the signal or a parameter on which the at least one signal parameter of the signal depends is additionally subject to a data transmitter-side change of the least one signal parameter of the signal (e.g. Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit, in addition, configured to change a resolution (i.e. signal parameter, e.g. symbol rate), wherein the data receiver is implemented to compensate the additional sat caused by the data transmitter-side change of the at least one signal parameter of the signal 25(e.g. Col. 2, lines 10-20, Col 4, lines 5-10, Col. 12, lines 30-40: changes the resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected parameter and compensates the corruption25).  
The subject matter of claim 41 differs from Friedrich in that Friedrich does not explicitly state claim language “change” or “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “changing” a signal parameter, as recited by the claims. Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 41.



RE claim 49, Friedrich discloses a method for transmitting signal (e.g. Col. 2, lines 10-20), the method comprising: generating a transmit signal with a data transmitter (e.g. Col. 2, lines 10-20), wherein at least one signal parameter of the transmit signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter ((e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein at least one signal parameter comprises at least an environmental condition (parameter), wherein the signal parameter itself depends the environmental condition the data transmitter), wherein, when generating the transmit signal, the at least one signal parameter of the transmit - 11 -U.S. Patent Application No. 16/691,135 Attorney File No.: 110971-9382.US01 signal or a parameter of a signal on which the at least one signal parameter of the transmit signal depends is additionally changed, ((e.g. Figs. 1, 2A, Col. 1, lines 35-40: the signal processing circuit, in addition, configured to change a resolution (i.e. signal parameter, e.g. symbol rate) in dependence on a detected or predefined parameter), and transmitting the transmit
The subject matter of claim 49 differs from Friedrich in that Friedrich does not explicitly state claim languages “generating” and “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of – providing a modulated transmit signal on the basis of a digital transmit data signal, as taught in Col. 2, lines 10-20 of Friedrich; and varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “generating” a transmitting signal” and “changing” a signal parameter, as recited by the claims. Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the 

RE claim 1550, Friedrich discloses a method for receiving a signal (e.g. Col. 2, lines 10-20), the method comprising:
receive a signal of a data transmitter (e.g. Col. 11, lines 55-65), wherein the signal or a generation of the signal depends on a clock signal of a clock generator of the data transmitter (e.g. Col. 4, lines 5-10),20 determining a signal parameter of the received signal (Fig. 1B, 2B, e.g. Col. 5, line 35 thru Col. 6 line10 and Col. 12, lines 35-40), determining, based on the signal parameter, an environmental parameter to which the clock generator of the data transmitter or the signal is exposed (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein the detected or predefined parameter comprises at least one environmental condition (parameter) associated with the clock generator of the signal processing circuit), and compensating a data transmitter-side change of the signal parameter prior to determining the signal parameter or the environmental parameter 25(e.g. Col. 12, lines 30-40).  
The subject matter of claim 40 differs from Friedrich in that Friedrich does not explicitly state claim language “change” or “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “changing” a signal parameter, as recited by the claims. Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 50.

RE claim 51, Friedrich discloses a non-transitory digital storage medium having a computer program stored thereon, which when read and executed by a 
generating a transmit signal with a data transmitter (e.g. Col. 2, lines 10-20), wherein at least one signal parameter of the transmit signal directly or itself depends on at least one environmental parameter in an environment of the data transmitter (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: the signal comprises at least one environmental condition (parameter) associated with the signal processing circuit (i.e. transmitter)), wherein, when generating the transmit signal, the at least one signal parameter of the transmit - 11 -U.S. Patent Application No. 16/691,135 Attorney File No.: 110971-9382.US01 signal or a parameter of a signal on which the at least one signal parameter of the transmit signal depends is additionally changed (e.g. Figs. 1, 2A, Col. 1, lines 35-40: the processing circuit varies (i.e. changes) a resolution (i.e. signal parameter, e.g. symbol rate) of the transmit signal in dependence on a detected or predefined parameter), and transmitting the transmit signal (e.g. Friedrich, Figs. 1, 2A, Col. 2, lines 10-15: transmitting the modulated transmit signal).
The subject matter of claim 51 differs from Friedrich in that Friedrich does not explicitly state claim languages “generating” and “changing” as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Friedrich’s disclosure of – providing a modulated transmit signal on the basis of a digital transmit data signal, as taught in Col. 2, lines 10-20 of Friedrich; and varying a resolution (i.e. signal parameter) in dependence on a detected or predefined parameter, as taught in Col. 1, lines 35-40, Col. 2, lines 10-20, Col 4, lines 5-10 of Friedrich, can be construed as “generating” a transmitting signal” and “changing” a signal parameter, as recited by the claims. Hence the prior art includes each 

RE claim 1552, Friedrich discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method (e.g. Fig. 2 and Col. 18, lines 25-60), comprising: receiving a signal of a data transmitter (e.g. Col. 11, lines 55-65), wherein the signal or a generation of the signal depends on a clock signal of a clock generator of the data transmitter (e.g. Col. 4, lines 5-10),20 determining a signal parameter of the received signal (Fig. 1B, 2B, e.g. Col. 5, line 35 thru Col. 6 line10 and Col. 12, lines 35-40) , determining, based on the signal parameter, an environmental parameter to which the clock generator of the data transmitter or the signal is exposed (e.g. Col. 19, lines 45-50, Col. 22, lines 10-15, Col. 22, lines 20-25: wherein the detected or predefined parameter comprises at least one environmental condition (parameter) associated with the clock generator of the signal processing circuit), and 25compensating a data transmitter-side change of the signal parameter prior to determining the signal parameter or the environmental parameter (e.g. Col. 12, lines 30-40), when said computer program is run by a computer (e.g. Fig. 2 and Col. 18, lines 50-60).
 a signal parameter, as recited by the claims. Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Friedrich’s teachings to achieve the predictable results of providing varying a resolution (i.e. signal parameter) in dependence on a modulated transmit signal based on the varying signal parameter. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 52.


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected claim 17 and base claim 1, but would be allowable if rewritten in independent form including all of the limitations of  the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon a rejected claim 24 and base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632